DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                       VINCE LORNELL HALL, JR.,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D19-1165

                             [January 9, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River; Dan L. Vaughn, Judge; L.T.
Case No. 312007CF000688A.

   Vince Lornell Hall, Jr., Raiford, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.